        Case 1:21-cv-00999-APM Document 20 Filed 05/21/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                               )
 BRANDON KIN SHAUN GOH, et al.,                )
                                               )
                Plaintiffs,                    )
                                               )
        v.                                     )       Civil Action No. 21-00999 (APM)
                                               )
 ANTONY J. BLINKEN, Secretary of the U.S.      )
 Department of State, et al.,                  )
                                               )
                Defendants.                    )
                                               )

                                         ORDER

       Before the Court is Defendants’ unopposed motion for an extension of time to file its

motion to dismiss and for summary judgment. After consideration of Defendants’ motion, and,

for good cause shown, it is hereby ORDERED that Defendants’ motion is GRANTED. It is further

ORDERED that Defendants’ motion to dismiss and for summary judgment is due at 12:00 p.m.,

May 22, 2021.                                               2021.05.21
                                                            13:10:39
_______________
                                                            -04'00'
                                          _____________________________________
Date                                      U.S. District Judge
